United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Greenbelt, MD,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1812
Issued: February 3, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On July 30, 2013 appellant filed a timely appeal from an April 25, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as untimely and insufficient to establish clear evidence of error. The Board
docketed the appeal as No. 13-1812.
This case has previously been before the Board. By decision dated March 1, 2012, the
Board affirmed a March 28, 2011 nonmerit decision denying appellant’s request for
reconsideration as insufficient to warrant reopening his case for further review of the merits
under 5 U.S.C. § 8128.1 The Board noted that OWCP accepted his June 2, 1980 occupational
disease claim for bilateral hearing loss and granted him a schedule award on April 24, 1981 for a
20 percent bilateral hearing loss. In decisions dated July 2 and October 21, 2010, OWCP denied
appellant’s claim for an increased schedule award after finding that the medical evidence was
1

Docket No. 11-1521 (issued March 1, 2011). On July 24, 2012 the Board issued an order denying appellant’s
petition for reconsideration. Order Denying Petition for Reconsideration, Docket No. 11-1521 (issued July
l24, 2012). (RD 7-31-12) In a prior decision dated July 21, 2008, the Board affirmed September 27 and January 25,
2006 decisions finding that appellant forfeited entitlement to compensation from March 24, 1990 to April 10, 1992
because he knowingly failed to report employment. It further affirmed OWCP’s finding that he was at fault in the
creation of an overpayment of $14,275.57 resulting from the forfeiture. Docket No. 07-313 (issued July 21, 2008).

insufficient to show a greater hearing loss causally related to factors of his federal employment.
It noted that he was last exposed to hazardous noise in May 1979. On March 28, 2011 OWCP
denied appellant’s request to reopen his case for further merit review. The Board affirmed its
denial of his request for reconsideration. The Board found that the issue of whether appellant
sustained additional employment-related hearing loss was a medical issue that must be addressed
by relevant medical evidence.
On November 5, 2012 appellant requested reconsideration of OWCP’s October 21, 2010
decision. In a report dated November 12, 2012, Dr. Bibhas C. Bandy, a Board-certified
otolaryngologist and OWCP referral physician, diagnosed bilateral tinnitus and moderate-toprofound sensorineural hearing loss most likely due to noise trauma superimposed on
presbycusis. He provided the results of an audiogram.
By decision dated January 10, 2013, OWCP denied his request for reconsideration as
untimely filed and as it did not demonstrate clear evidence of error.
On March 25, 2013 appellant again requested reconsideration.2 He described his
complaints against OWCP. Appellant argued that he did not stop work in 1979 but continued
working in federal employment until 1991 “under the same conditions.” He alleged that he had
an increased hearing loss. Appellant noted that OWCP referred him for a second opinion
examination in 2012 but inaccurately informed the physician he had not worked since 1980.
In schedule award cases, a distinction is made between an application for an additional
schedule award and a request for reconsideration of the existing schedule award. When a
claimant is asserting that the original award was erroneous based on his or her medical condition
at that time, this is a request for reconsideration. A claim for an additional schedule award may
be based on new exposure to employment factors or on the progression of an employmentrelated condition, without new exposure, resulting in greater permanent impairment.3
On March 25, 2013 appellant requested an increased schedule award, noting that OWCP
had referred him for a second opinion evaluation regarding his hearing loss. He further argued
that he had additional noise exposure in federal employment after 1979, the date OWCP found
that his noise exposure ceased. In a report dated November 12, 2012, Dr. Bandy, an OWCP
referral physician, evaluated appellant’s hearing loss and provided the results of an audiogram.
The Board has repeatedly held that a claimant may request a schedule award or increased
schedule award based on evidence of a new exposure or medical evidence showing progression
of an employment-related condition resulting in permanent impairment or increased
impairment.4 The Board finds, therefore, that OWCP erroneously issued a denial of appellant’s
request for reconsideration under the clear evidence of error standard. On remand, OWCP
should review and develop the factual and medical evidence and issue an appropriate decision
regarding his request for an increased schedule award.
2

Appellant also referred to another case number. OWCP indicated that it would address these issues under the
other file number.
3

See B.K., 59 ECAB 228 (2007); Candace A. Karkoff, 56 ECAB 622 (2005).

4

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994).

2

IT IS HEREBY ORDERED THAT the April 25, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: February 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

